     Case 2:20-cv-02210-TLN-KJN Document 10 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN DASHWANE CARLOCK,                            No. 2:20-cv-2210 TLN KJN P
12                      Petitioner,
13          v.                                          ORDER
14   PATRICK COVELLO,
15                      Respondents.
16

17          Petitioner, a state prisoner proceeding pro se, filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On February 22, 2021, the undersigned recommended that this

19   action be dismissed based on petitioner’s failure to pay the court’s filing fee or to request to

20   proceed in forma pauperis. On March 4, 2021, petitioner filed an application to proceed in forma

21   pauperis. Thus, the court vacates the findings and recommendations.

22          Examination of the affidavit reveals petitioner is unable to afford the costs of this action.

23   Accordingly, leave to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

24          The court requires all petitions for writ of habeas corpus be filed on the proper form which

25   is provided by this court. Moreover, the court may limit its review of the petition for relief to the

26   information on the form only and need not consider any memoranda or attachments to the

27   petition. See Rule 2(c), Rules Governing § 2254 Cases.

28   ////
                                                       1
     Case 2:20-cv-02210-TLN-KJN Document 10 Filed 03/31/21 Page 2 of 2


 1           Petitioner is hereby notified that in order for this court to review his application, he must

 2   refile his petition on the proper form. Furthermore, although petitioner may submit a separate

 3   memorandum to support his petition for relief, including appending the petition he previously

 4   filed, the court’s application form must contain all relevant claims, and must provide the court

 5   with all necessary information, including where and when he was convicted.

 6           In accordance with the above, IT IS HEREBY ORDERED that:

 7           1. The findings and recommendations (ECF No. 8) are vacated;

 8           2. Petitioner’s motion to proceed in forma pauperis (ECF No. 9) is granted;

 9           3. Petitioner’s application for writ of habeas corpus is dismissed with leave to amend

10   within thirty days from the date of this order;1

11           4. Any amended petition must be filed on the form employed by this court and must state

12   all claims and prayers for relief on the form. It must bear the case number assigned to this action

13   and must bear the title “Amended Petition”; and

14           5. The Clerk of the Court is directed to send petitioner the form for habeas corpus

15   application.

16   Dated: March 31, 2021

17

18
     /carl.2210.115
19

20
21

22

23

24

25

26
27
     1
       By setting this deadline the court is making no finding or representation that the petition is not
28   subject to dismissal as untimely.
                                                      2
